UNITED STATES DISTRICT COURT                                            USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                           DOCUMENT
                                                                        ELECTRONICALLY FILED
 GANG CHEN,                                                             DOC #:
                                                                        DATE FILED: 6/8/2021
                           Plaintiff,
                                                                 1:20-cv-09232 (MKV)
                       -against-
                                                                SCHEDULING ORDER
 CHINA GREEN AGRICULTURE, INC.,
 ZHUOYU LI, and YONGCHENG YANG,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendants Abdul Hamid Kabani and Kabani & Company, Inc. filed a letter seeking a

pre-motion conference on an anticipated motion to dismiss Plaintiff’s complaint. See Letter to

Court, ECF No. 85. Plaintiff opposes the request. See Letter to Court, ECF No. 86. Defendants’

request is GRANTED IN PART. No pre-motion conference on the anticipated motion will be

held. Defendants’ motion instead will be briefed on the following schedule.

       The motion to dismiss of Defendants Abdul Hamid Kabani and Kabani & Company, Inc.

must be filed by June 22, 2021. Plaintiff’s opposition to the motion must be filed by July 20,

2021. Defendants’ reply must be filed by August 3, 2021.

       Any application to extend the deadlines herein must be filed at least 72 hours in advance

of the deadline and must be based on good cause.

SO ORDERED.

Dated: June 8, 2021                                  ___________________________________
                                                     __ _________
                                                               ____
                                                                  _ ____
                                                                       _______ ____
                                                                               __ _____
                                                                                     ____
                                                                                        ____
                                                                                          ______
       New York, New York                                    MARY
                                                             M
                                                             MA  RY KAY
                                                                     KA AY  Y VYSKOCIL
                                                                              VYS
                                                                                YSSKO
                                                                                    KO
                                                                                    KOCIL
                                                            United
                                                            U ited Sta
                                                            Un      States
                                                                     taattees District Judge
